Citation Nr: 1501529	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-38 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dermatological disability, to include friction rash, chronic rash, nonspecific rash, and resolving dermatosis uncertain, but not to include psoriasis and asteatotic eczema.

2.  Whether new and material evidence has been received to reopen the claim of psoriasis and asteatotic eczema.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a November 2014 Board video conference hearing, and a transcript of the hearing is of record.

By way of background, the RO denied service connection for psoriasis in a June 1997 rating decision, and the RO again denied service connection for psoriasis and asteatotic eczema in a September 2005 rating decision because it determined that no new and material evidence had been submitted.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he or she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, while the current claim primarily references chloracne, the Board finds this claim encompasses a dermatological disability, however diagnosed.  This characterization of the current claim encompasses psoriasis, asteatotic eczema and any other dermatological diagnoses of record.  The Board has described the issues on the cover sheet accordingly.  

The issue of entitlement to service connection for a dermatological disability other than psoriasis and asteatotic eczema is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In September 2005, the RO denied the Veteran's original claim of entitlement to service connection for psoriasis and asteatotic eczema.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision.

2.  The evidence received since the September 2005 decision is cumulative and redundant of evidence already of record; does not relate to an unestablished fact necessary to substantiate the Veteran's claim of service connection for psoriasis and asteatotic eczema and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The September 2005 RO decision that denied service connection for psoriasis and asteatotic eczema is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has not been submitted, and the Veteran's claim of service connection for psoriasis and asteatotic eczema is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided in a timely July 2005 letter.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the RO obtained the Veteran's service treatment records, private treatment records, and VA treatment records.  The Board notes that in a May 1997 statement, the Veteran indicated that his private treatment records prior to 1990 were lost.

The Board considered and complied with the VCAA provisions regarding the duties to notify and to assist.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so, and thus, consideration of the issue on the merits is appropriate at this time.

II.  New and Material Evidence

The Veteran filed an application to reopen his claim for entitlement to service connection for a "rash condition" in May 2005.  In September 2005, the RO denied the claim of service connection for psoriasis and asteatotic eczema because the evidence that had been submitted was not new and material.  The Veteran was notified of the decision and his appellate rights by a letter that month.  No new and material evidence was received within expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Additionally, the Veteran did not appeal the decision.  Thus, the September 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low and does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The evidence considered in the final September 2005 denial consisted of the Veteran's STRs, a statement from a private physician, and VA records.  That evidence revealed the following assessments or diagnoses: psoriasis (March 11, 1997, VA Agent Orange Registry Code Sheet); and asteatotic eczema (January 11, 2005 VA treatment records).

Since the September 2005 decision, new and material evidence regarding those particular dermatological conditions has not been submitted.  The Board notes that VA treatment records, to include records from March 2010, showing an assessment of asteatotic dermatitis evidence has been submitted.  While these records are "new" because they were not previously submitted, the Veteran proffered no evidence that relates to a fact necessary to substantiate the May 2005 dermatological claim and that is not cumulative or redundant.  This diagnosis was already of record at the time of the May 2005 rating decision.  Regarding psoriasis, the evidence submitted by the Veteran since the last final denial essentially restated his previous contentions that he has had a skin condition since service for which he has sought treatment.  Thus, the newly submitted evidence is not material.

Furthermore, none of the evidence submitted since the September 2005 denial provides a link between the Veteran's service and friction rash, chronic rash, psoriasis, resolving dermatosis uncertain, or asteatotic eczema.  Thus, while some evidence is new in that it was not previously of record, none of the evidence is material, as it does not relate to an unestablished fact necessary to substantiate the claim.  In this regard, the evidence merely reiterates that the Veteran believes that he has a skin condition that is related to service.  However, such findings and contentions were considered in the prior denial, and are therefore, not new and material.  Accordingly, as new and material evidence has not been received, the claim of service connection for friction rash, chronic rash, psoriasis, nonspecific rash, resolving dermatosis uncertain, and asteatotic eczema is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

As new and material evidence has not been received, the claim of service connection for psoriasis and asteatotic eczema is not reopened, and the appeal is denied.


REMAND

The Veteran has had multiple diagnoses relating to his skin condition/rash that he has claimed as chloracne, to include the following assessments or diagnoses: xerosis, nummular eczema, secondary infection, and suspected carrier, other bacterial (January 19, 2007, private treatment records) and atopic dermatitis (December 6, 2010, VA treatment records).  Therefore, the Board finds that a VA examination is warranted to clarify the diagnosis of any skin condition that the Veteran currently has and to determine if any such diagnosed skin condition is related to the Veteran's military service, to include exposure to herbicides.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the remand and because the Veteran testified at the Board hearing that he currently seeks treatment from a VA provider in Dallas, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records from January 2013 to the present.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination with an examiner qualified to provide the medical opinion requested below.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

The examiner should indicate if the Veteran has any current diagnosis of a skin condition and if so, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset during, or is related to, the Veteran's military service, to include consideration of the Veteran's contentions that he has a skin condition due to herbicide exposure and the May 1967 STRs noting that the Veteran had a friction rash.

The examiner should provide the reasoning for the conclusions reached.

3.  Thereafter, the claim should be readjudicated.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Then, return the case to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


